DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the invention of Group II, in the reply filed on 2/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 17-34 are pending.
	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claims 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,358,299 (‘299) in view of US 4,181,721 (‘721). ‘299 teaches a method of using a 17-hydroxyprogesterone caproate composition, with the herein claimed pharmacokinetic properties, to treat pregnant human female (see claims 1 and 18).
‘299 does not expressly teach the solvent system of benzyl benzoate/castor oil.
‘721 teaches the use of benzyl benzoate/castor oil system to dissolve the progestational compounds (see claim 1 for example).

One of ordinary skill in the art would have been motivated to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition and use in the method of treating pregnant female since it will increase the solubility of 17-hydroxyprogesterone caproate, and thereby increase the bioavailability of the medicine and the effectiveness of the treatment.

Claims 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,364,547 (‘547) in view of US 4,181,721 (‘721). ‘547 teaches a method of using a 17-hydroxyprogesterone caproate composition, with the herein claimed pharmacokinetic properties, to treat pregnant human female (see claims 1 and 18).
‘547 does not expressly teach the solvent system of benzyl benzoate/castor oil.
‘721 teaches the use of benzyl benzoate/castor oil system to dissolve the progestational compounds (see claim 1 for example).
It would have been obvious to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition.
One of ordinary skill in the art would have been motivated to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition and use in the method of treating pregnant female since it will increase the solubility of 17-hydroxyprogesterone caproate, and thereby increase the bioavailability of the medicine and the effectiveness of the treatment.

s 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,709,716 (‘716) in view of US 4,181,721 (‘721). ‘716 teaches a method of using a 17-hydroxyprogesterone caproate composition, with the herein claimed pharmacokinetic properties, to treat pregnant human female (see claims 1 and 18).
‘716 does not expressly teach the solvent system of benzyl benzoate/castor oil.
‘721 teaches the use of benzyl benzoate/castor oil system to dissolve the progestational compounds (see claim 1 for example).
It would have been obvious to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition.
One of ordinary skill in the art would have been motivated to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition and use in the method of treating pregnant female since it will increase the solubility of 17-hydroxyprogesterone caproate, and thereby increase the bioavailability of the medicine and the effectiveness of the treatment.

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17, 24-26 is is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,022,384 (‘384). This is a statutory double patenting rejection.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 17-23, 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,022,384 (‘384) in view of US 4,181,721 (‘721). ‘384 teaches a method of using a 17-hydroxyprogesterone caproate composition, with the herein claimed pharmacokinetic properties, to treat pregnant human female (see claims 1 and 18).
‘384 does not expressly teach the solvent system of benzyl benzoate/castor oil.
‘721 teaches the use of benzyl benzoate/castor oil system to dissolve the progestational compounds (see claim 1 for example).
It would have been obvious to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition.
One of ordinary skill in the art would have been motivated to employ the solvent system of benzyl benzoate and castor oil in the 17-hydroxyprogesterone caproate composition and use in the method of treating pregnant female since it will increase the solubility of 17-hydroxyprogesterone caproate, and thereby increase the bioavailability of the medicine and the effectiveness of the treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627